Legend Natural Gas III, LP;
                                                                  Legend Natural Gas, LLC;
                                                                 Lewis Energy Group, LP; and
                                                                    Lewis Petro Properties,


                          Fourth Court of Appeals
                                 San Antonio, Texas
                                        July 20, 2015

                                    No. 04-14-00899-CV

  Laura Leticia Zepeda VASQUEZ, Individually and on behalf of the Estate of Jose Abraham
                                     Vasquez,Jr.,
                                     Appellants

                                              v.

LEGEND NATURAL GAS III, LP; Legend Natural Gas, LLC; Lewis Energy Group, LP; and
                        Lewis Petro Properties, Inc,
                                Appellees

                 From the 81st Judicial District Court, La Salle County, Texas
                             Trial Court No. 14-07-00119-CVL
                          Honorable Stella Saxon, Judge Presiding

                                       ORDER
        On June 15, 2015, we granted Appellants’ unopposed first motion for extension of time
to file a reply brief until July 10, 2015. See TEX. R. APP. P. 38.6(c), (d). On the due date,
Appellants filed a second motion for extension of time to file the reply brief until August 9,
2015.
      Appellants’ motion is GRANTED. Appellants’ reply brief must be filed by August 9,
2015. See id. R. 38.6(d). NO FURTHER EXTENSIONS OF TIME TO FILE
APPELLANTS’ BRIEF WILL BE GRANTED.



                                                   _________________________________
                                                   Patricia O. Alvarez, Justice

       IN WITNESS WHEREOF, I have hereunto set my hand and affixed the seal of the said
court on this 20th day of July, 2015.

                                                   ___________________________________
                                                   Keith E. Hottle
                                                   Clerk of Court